            Case 20-42492          Doc 293       Filed 06/03/21 Entered 06/03/21 14:45:41
                                                  Document     Page 1 of 5                            EODDesc Main

                                                                                                      06/03/2021


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

              In re:                                                §    Chapter 11
                                                                    §
              SPHERATURE INVESTMENTS LLC,                           §    Case No.: 20-42492
              et al.,                                               §
                                                                    §
                                Debtors.1                           §    Jointly Administered

         ORDER (I) AUTHORIZING THE DEBTORS TO KEEP CERTAIN INFORMATION IN
           SCHEDULES OF ASSETS AND LIABILITIES CONFIDENTIAL; (II) APPROVING
         FORM AND MANNER OF NOTICE TO CERTAIN POTENTIAL CLAIMANTS; AND
          (III) ESTABLISHING SUPPLEMENTAL DEADLINE TO FILE PROOFS OF CLAIM
                           FOR CERTAIN POTENTIAL CLAIMANTS

                   This matter came before this Court on the Motion for Order (I) Authorizing the Debtors to

        Keep Certain Information in Schedules of Assets and Liabilities Confidential; (II) Approving Form

        and Manner of Notice to Certain Potential Claimants; and (III) Establishing Supplemental

        Deadline to File Proofs of Claim for Certain Potential Claimants (the “Motion”)2 filed by

        Spherature, together with its affiliates identified herein (collectively, the “Debtors”), the Debtors

        and debtors-in-possession in the above captioned chapter 11 cases (the “Cases”).

                   The Court, having reviewed the Motion, and after due deliberation and consideration, and

        it appearing that this Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334;

        that this is a core proceeding pursuant to 28 U.S.C. § 157(b); that venue of this proceeding and the



        1
          The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
        Investments LLC (“Spherature”) EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC
        EIN#3846; WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC (“WV Marketing”)
        EIN#3255; WorldVentures Services, LLC EIN#2220.
        2
            Capitalized terms not defined herein shall have the meaning ascribed in the Motion.
        ORDER (I) AUTHORIZING THE DEBTORS TO KEEP CERTAIN INFORMATION IN SCHEDULES OF
        ASSETS AND LIABILITIES CONFIDENTIAL; (II) APPROVING FORM AND MANNER OF NOTICE TO
        CERTAIN POTENTIAL CLAIMANTS; AND (III) ESTABLISHING SUPPLEMENTAL DEADLINE TO
        FILE PROOFS OF CLAIM FOR CERTAIN POTENTIAL CLAIMANTS
                                                                                  PAGE 1
4840-2748-0034.5
          Case 20-42492        Doc 293      Filed 06/03/21 Entered 06/03/21 14:45:41               Desc Main
                                             Document     Page 2 of 5



        Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409; that due and proper notice to

        all parties in interest was appropriate under the circumstances, and no further notice is necessary;

        that the relief sought in the Motion is in the best interests of the Debtors, their creditors, and all

        parties in interest; that cause exists to grant the relief requested in the Motion to the extent set forth

        below, it is hereby ORDERED that:

                   1.   The Motion is GRANTED.

                   2.   Pursuant to Bankruptcy Code sections 105(a) and 107(b)(1) and Bankruptcy Rule

        9018, the Debtors shall not be required to disclose the physical mailing address or email address

        of sales representatives and members listed in Schedule G of the Schedules of Assets and

        Liabilities for WorldVentures Marketing, LLC (Case No. 20-42494). As related to the disclosure

        of mailing addresses and email addresses, Schedule G is hereby deemed adequate as filed and in

        compliance with all provisions of the Bankruptcy Code and the Bankruptcy Rules.

                   3.   Any party-in-interest shall have the right to request the complete list of sales

        representatives and members from the Debtors, including their physical mailing address and email

        address, upon the condition that a confidentiality agreement is executed between counsel

        representing the requesting party and counsel for the Debtors. If such request is refused by the

        Debtors, such party shall have the right to seek an order from the Court to acquire such information

        upon proper motion and notice.

                   4.   In the absence of a further order from this Court, no party-in-interest to whom the

        complete list of sales representatives and members has been supplied by the Debtors under the

        terms of the confidentiality agreement shall disclose in any manner the physical mailing address

        or email address of any sales representative or member.


        ORDER (I) AUTHORIZING THE DEBTORS TO KEEP CERTAIN INFORMATION IN SCHEDULES OF
        ASSETS AND LIABILITIES CONFIDENTIAL; (II) APPROVING FORM AND MANNER OF NOTICE TO
        CERTAIN POTENTIAL CLAIMANTS; AND (III) ESTABLISHING SUPPLEMENTAL DEADLINE TO
        FILE PROOFS OF CLAIM FOR CERTAIN POTENTIAL CLAIMANTS
                                                                                  PAGE 2
4840-2748-0034.5
          Case 20-42492       Doc 293      Filed 06/03/21 Entered 06/03/21 14:45:41            Desc Main
                                            Document     Page 3 of 5



                   5.   The terms of this Order shall not prohibit any sales representative or member from

        revealing his/her/its own physical mailing address or email address for any purpose in these

        bankruptcy proceedings.

                   6.   Pursuant to section 105(a) of the Bankruptcy Code and Bankruptcy Rules 2002(m)

        and 9007, the Debtors are authorized to and shall provide the Notice Package (attached to Motion

        as Exhibit “B”) to all sales representatives and members listed in Schedule G of the Schedules of

        Assets and Liabilities of WorldVentures Marketing, LLC (Case No. 20-42494) via the most recent

        email addresses listed in the Debtors’ email database system. The Debtors must provide such

        notice via email within five (5) days of the entry of this order.

                   7.   Upon completion of service of the Notice Package on all sales representatives and

        members listed in Schedule G of the Schedules of Assets and Liabilities for WorldVentures

        Marketing, LLC (Case No. 20-42494), the Debtors shall file with the Court either an affidavit or

        certificate of service listing the names of all sales representatives and members to which the Notice

        Package was sent, and attesting that the Debtors have complied with the email notice procedures

        described in the Motion and in this Order.

                   8.   The Debtors’ email service of the Notice Package on the sales representatives and

        members listed in Schedule G of the Schedules of Assets and Liabilities for WorldVentures

        Marketing, LLC (Case No. 20-42494) is hereby deemed good and sufficient notice.

                   9.   Pursuant to Bankruptcy Rules 3003(c)(3), the proof of claim bar date for the sales

        representatives and members listed in Schedule G of the Schedules of Assets and Liabilities for

        WorldVentures Marketing, LLC (Case No. 20-42494) is hereby extended from April 20, 2021 to

        June 20, 2021. The extended claims bar date of June 20, 2021 is applicable only to the sales


        ORDER (I) AUTHORIZING THE DEBTORS TO KEEP CERTAIN INFORMATION IN SCHEDULES OF
        ASSETS AND LIABILITIES CONFIDENTIAL; (II) APPROVING FORM AND MANNER OF NOTICE TO
        CERTAIN POTENTIAL CLAIMANTS; AND (III) ESTABLISHING SUPPLEMENTAL DEADLINE TO
        FILE PROOFS OF CLAIM FOR CERTAIN POTENTIAL CLAIMANTS
                                                                                  PAGE 3
4840-2748-0034.5
          Case 20-42492        Doc 293     Filed 06/03/21 Entered 06/03/21 14:45:41             Desc Main
                                            Document     Page 4 of 5



        representatives and members listed in Schedule G of the Schedules of Assets and Liabilities for

        WorldVentures Marketing, LLC (Case No. 20-42494). The April 20, 2021 claims bar date shall

        remain applicable to every non-governmental party other than the sales representatives and

        members listed in Schedule G of the Schedules of Assets and Liabilities for WorldVentures

        Marketing, LLC (Case No. 20-42494).

                   10.   The Debtors shall provide the sales representatives and members listed in Schedule

        G of the Schedules of Assets and Liabilities for WorldVentures Marketing, LLC (Case No. 20-

        42494) with notice of the bar date extension via the materials provided in the Notice Package.

                   11.   Notwithstanding any Bankruptcy Rule to the contrary, the terms and conditions of

        this Order are immediately effective and enforceable upon its entry.

                   12.   This Court retains exclusive jurisdiction with respect to all matters arising from or

        related to the implementation, interpretation, and enforcement of this Order.



                                                                  Signed on 6/3/2021

                                                       __________________________________________________
                                                       HONORABLE BRENDA T. RHOADES, YM
                                                       HONORABLE  BRENDA
                                                       UNITED STATES      T. RHOADES,
                                                                     BANKRUPTCY  JUDGE
                                                       CHIEF UNITED STATES BANKRUPTCY JUDGE




        ORDER (I) AUTHORIZING THE DEBTORS TO KEEP CERTAIN INFORMATION IN SCHEDULES OF
        ASSETS AND LIABILITIES CONFIDENTIAL; (II) APPROVING FORM AND MANNER OF NOTICE TO
        CERTAIN POTENTIAL CLAIMANTS; AND (III) ESTABLISHING SUPPLEMENTAL DEADLINE TO
        FILE PROOFS OF CLAIM FOR CERTAIN POTENTIAL CLAIMANTS
                                                                                  PAGE 4
4840-2748-0034.5
          Case 20-42492    Doc 293   Filed 06/03/21 Entered 06/03/21 14:45:41   Desc Main
                                      Document     Page 5 of 5



        Submitted and Prepared by:

        /s/ Marcus A. Helt
        Marcus A. Helt (TX 24052187)
        FOLEY & LARDNER LLP
        2021 McKinney Avenue, Suite 1600
        Dallas, Texas 75201
        Telephone: (214) 999-3000
        Facsimile: (214) 999-4667
        mhelt@foley.com

        COUNSEL FOR THE DEBTORS
        AND DEBTORS-IN-POSSESSION




        ORDER (I) AUTHORIZING THE DEBTORS TO KEEP CERTAIN INFORMATION IN SCHEDULES OF
        ASSETS AND LIABILITIES CONFIDENTIAL; (II) APPROVING FORM AND MANNER OF NOTICE TO
        CERTAIN POTENTIAL CLAIMANTS; AND (III) ESTABLISHING SUPPLEMENTAL DEADLINE TO
        FILE PROOFS OF CLAIM FOR CERTAIN POTENTIAL CLAIMANTS
                                                                                  PAGE 5
4840-2748-0034.5
